Citation Nr: 1744619	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2015, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of that hearing is of record.  The Veteran was offered an opportunity to appear for another hearing, but declined to do so in an August 2017 response. 

In May 2015, the Board remanded the case for additional development. 

In a September 2016 rating decision, the RO denied entitlement to service connection for ischemic heart disease and to SMC based on the need for aid and attendance.  With regard to the service connection claim for ischemic heart disease, the Veteran submitted a timely notice of disagreement with the claim, and the RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal.  As it is clear that the RO is still developing this claim, the heart disability claim is not before the Board at this time.  With regard to the claim for SMC based on the need for aid and attendance claim, the Veteran timely appealed this issue and no statement of the case was yet issued.  However, as that claim is part and parcel of the present TDIU claim, see Akles v. Derwinski, 1 Vet. App. 118 (1991), the SMC issue is currently in appellate status. 


Additionally, the Board observes that a May 2017 Supplemental Statement of the Case adjudicated increased rating claims for all of the Veteran's service-connected disabilities.  These issues are not part and parcel of the Veteran's TDIU claim, and have not been perfected as issues on appeal; they are not before the Board at this time. 

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of August 25, 2010, the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities in combination. 


CONCLUSION OF LAW

As of August 25, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Pertinent Law and Regulations 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran contends that his service-connected posttraumatic stress disorder (PTSD) and neurological impairments associated with Parkinson's disease prevent him from obtaining and maintaining substantially gainful employment.  See March 2015 Hearing Tr. at 12, 17.

The Veteran is currently assigned a 30 percent rating prior to July 13, 2016 and  70 percent rating as of that date for PTSD; 30 percent rating from August 25, 2010 for neurological impairments of the right upper extremity associated with Parkinson's disease; 10 percent ratings each for neurological impairments of the left upper extremity, right lower extremity, and left lower extremity associated with Parkinson's disease from August 25, 2010; 10 percent rating for hypomimia associated with Parkinson's disease from August 25, 2010; 10 percent rating for hypophonia associated with Parkinson's disease from August 25, 2010; and 10 percent rating for diabetes mellitus, type II from January 28, 2008. 

His combined disability rating is 40 percent prior to August 25, 2010; 80 percent from August 25, 2010 to prior to July 13, 2016; and 90 percent from July 13, 2016 to present.  As of August 25, 2010, the Veteran has service-connected disabilities resulting from common etiology (Parkinson's disease) for the above purpose of one disability with at least 40 percent rating in combination.  See 38 C.F.R. § 4.16 (a)(2).  Accordingly, as of August 25, 2010, he meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities. 

The Board has considered the evidence of record for the year preceding the present claim for a TDIU (i.e. in January 2011).  See Hurd v. West, 13 Vet. App. 449 (2000); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).         

In an August 6, 2010 letter, Dr. R.J.D., a private physician, wrote that the Veteran's hand tremors had worsened since the last evaluation in January 2010.  Dr. R.J.D noted that the Veteran was "having tremor more in the right hand than the left hand" and that the tremors "when riding his motorcycle . . . would inadvertently [cause him to] change gears."  The Veteran also reported that "[w]hen walking he may veer to the right at times" and "jerk during the night . . . [that] seem[ed] to come and go and last only briefly."  The private physician opined that the Veteran met the criteria for diagnosis of Parkinson's disease, although the symptoms were "not causing him any major disability with his day-to-day functioning" at the time. 

An October 2010 Disability Benefits Questionnaire (DBQ) examiner evaluated the Veteran's Parkinson's disease and found that the condition impacted his ability to work.  The examiner explained that the Veteran "used to climb towers for electric company," which he was no longer able to do due to tremors.  

In his January 10, 2011 Application for Increased Compensation based on Unemployability, the Veteran wrote that he last worked in October 2004 and that he previously worked as a "[l]ineman" for an electricity company for nearly 39 years.  He indicated that he had four years of high school education without additional training or education.  

In March 2011, the October 2010 DBQ examiner additionally commented that while the Veteran "may not be able to perform that task (of an electrical lineman) and other physically challenging job duties due to seizures and tremors . . . he may be able to gain meaningful employment in sedentary tasks not involving heights, driving, etc. to maintain seizure precautions."  

In a November 2011 private treatment record, Dr. R.J.D. observed that the Veteran's symptoms due to Parkinson's disease have worsened, noting that the tremor "[was] more obvious in the right compared to the left hand" and that the tremors "seem[ed] to occur at rest and with action."  The Veteran's balance appeared to be "off at times" and he seemed to "veer to the right," although there were no falls.  

In a July 2013 DBQ examination report, the examiner found that the Veteran's Parkinson's disease impacted his ability to work in that "[d]ue to right hand tremors, [he] might experience difficulty performing fine motor tasks."  The examiner also observed that the Veteran's right hand was his dominant hand. 

In a January 2015 private treatment record, Dr. R.J.D. noted that the Veteran has had "issues [with] increased tremors" including "a tremor at rest in the right hand" and "soreness on the sole of the foot when he walks barefoot."  The Veteran denied issues with right hand dexterity at the time. 

In a July 2016 DBQ report, the examiner evaluated the Veteran's PTSD and concluded that the condition caused occupational and social impairment in most areas.  In this regard, the examiner pointed out symptoms of difficulty in adapting to stressful circumstances including work and inability to establish and maintain effective relationships.  Also noted was that the Veteran had not received any mental health treatment since the last VA psychological examination conducted in July 2008.   

In a July 2016 DBQ report, the examiner found that the Veteran's Parkinson's disease impacted his employability, to specifically include "physical employment status."  

Based on the foregoing, the Board finds that the competent evidence of record establishes that the Veteran's service-connected disabilities, to specifically include neurological impairments affecting all extremities associated with Parkinson's disease and PTSD, render him unable to secure or maintain a substantially gainful occupation,  for which he would otherwise be qualified based on his education and occupational experience.  In this regard, the clinical evidence of record indicates notable neurological symptoms in all extremities associated with Parkinson's disease, especially in his right upper extremity, likely to cause significant hardship in performing physical tasks, to include those of an electrical lineman.  The October 2010 DBQ examiner explained that the Veteran "may not be able to perform that task (of an electrical lineman) and other physically challenging job duties due to seizures and tremors."  The July 2013 DBQ examiner specified that the right (dominant) hand tremors could cause "difficulty performing fine motor tasks," suggesting impaired right hand dexterity.  Moreover, the private treatment records from Dr. R.J.D. reflect worsening symptoms of hand tremors and overall imbalance over the years.  See August 6, 2010 letter; November 2011 private treatment record; January 2015 private treatment record.  With regard to PTSD, the July 2016 DBQ examiner observed that the Veteran experienced difficulty in adapting to stressful circumstances including work and inability to establish and maintain effective relationships, which are essential functions in most, if not all, occupations, physical or otherwise.  

Further, the Veteran's past work history exclusively consists of working as an electrical lineman for nearly 39 years without other education or training relevant for a sedentary occupation.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination, to specifically include PTSD and neurological impairments associated with Parkinson's disease affecting all extremities.  As such, a TDIU is warranted as of August 25, 2010, the date when he met the schedular criteria for a TDIU (within the one year preceding the date of the claim in January 2011).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 3.400 (o), 4.16.

The Veteran does not currently meet the percentage requirements for a TDIU prior to August 25, 2010.  38 C.F.R. § 4.16(b) (2016).  The Board has considered whether referral of the issue of entitlement to an extraschedular TDIU award from January 2010 to August 2010 should be referred to the Director of Compensation Services.  However, during this time period, service-connection was only in effect for PTSD (rated 30 percent disabling ) and diabetes (rated 10 percent).  Upon review of the evidence of record dated from January 2010 to August 2010, it is not factually ascertainable that the Veteran could not secure or follow gainful employment due to PTSD and diabetes alone.   As such, referral for consideration of a TDIU award on an extraschedular basis prior to August 25, 2010 is not warranted.


ORDER

As of August 25, 2010, a TDIU is granted. 


REMAND

SMC based on the need for aid and attendance 

At the March 2015 hearing, the Veteran's spouse averred that she was "his main caregiver" due to his "memory loss," "many problems with his equilibrium and dizzy spells, and the tremors from the Parkinson's [that were] intensifying," and thereby raised the issue of whether the Veteran required regular aid and attendance from another person.  See March 2015 Hearing Tr. at 10-11.  As yet, a VA examination has not been conducted to determine whether his service-connected disabilities, to include neurological impairments affecting all extremities from Parkinson's disease and PTSD, rend him in need of a regular aid and attendance from another person.  This matter is remanded to provide one. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA Aid and Attendance examination by an appropriate physician.  The claims file should be made available to and be reviewed by the examiner.  All indicated tests should be performed.  

In particular, considering the nature and level of impairment resulting from service-connected disabilities, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from physical or mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment,

In providing the requested information, the physician examiner must consider and discuss all pertinent medical and lay evidence, to include statements from the Veteran and his spouse regarding his need for aid and attendance. 
	
A complete rationale for all opinions offered should be provided.

2.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


